ORDER
The Disciplinary Review Board on March 11, 1998, having filed with the Court its decision concluding that ANTHONY FERANDA of WARREN, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.7 (conflict of interest), and RPC 1.15 (failure to safeguard client funds);
*5And the Disciplinary Review Board having further concluded that respondent should be required to complete twelve hours of courses in the area of professional responsibility within one year after reinstatement to practice;
And good cause appearing;
It is ORDERED that ANTHONY FERANDA is hereby suspended from the practice of law for a period of six months, effective June 29, 1998, and until further Order of the Court; and it is further
ORDERED that within one year after reinstatement to practice, respondent shall demonstrate that he has successfully completed twelve hours of courses in the area of professional responsibility; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.